IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 38990/38991

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 448
                                                 )
       Plaintiff-Respondent,                     )      Filed: April 17, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
BRUNO ANTONIO SANTOS-                            )      THIS IS AN UNPUBLISHED
DOMINGUEZ,                                       )      OPINION AND SHALL NOT
                                                 )      BE CITED AS AUTHORITY
       Defendant-Appellant.                      )


       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Blaine
       County. Hon. Robert J. Elgee, District Judge.

       Judgments of conviction and concurrent unified sentences of fourteen years with a
       minimum period of confinement of eight years, for trafficking in
       methamphetamine, and ten years, with a minimum period of confinement of five
       years, for delivery of cocaine, affirmed.

       Silvey Law Office LTD; Greg S. Silvey, Star, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In these consolidated appeals, Bruno Antonio Santos-Dominguez pled guilty to
trafficking in methamphetamine (docket number 38991). Idaho Code § 37-2732B(a)(4)(B). The
district court sentenced Santos-Dominguez to a unified term of fourteen years, with a minimum
period of confinement of eight years. Santos-Dominguez also pled guilty to delivery of cocaine
(docket number 38990). Idaho Code § 37-2732(a)(1)(A). The district court sentenced Santos-
Dominguez to a unified term of ten years, with a minimum period of confinement of five years,
and ordered the sentence to run concurrent with the sentence in docket number 38991. Santos-



                                                1
Dominguez appeals asserting that the district court abused its discretion by imposing excessive
sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Santos-Dominguez’s judgments of conviction and sentences are affirmed.




                                                   2